Barnard, P. J.
If this action had proceeded to judgment, Baas would not have been entitled to costs as a matter of course. The action was one in partition, and Baas was the executor of the dead owner of the property. By this will Baas had an estate in the land for 10 years, with the right to purchase at a sum named,—$6,000. The 10 years had expired, and Baas refused to buy at that price. The heirs commenced partition, and Baas was made a party defendant at his own request. The heirs sold the land, and procured an order of discontinuance, upon payment of $10 to Baas. There is no legal way to increase this allowance, under the circumstances of this case. The order should therefore be affirmed, with costs and disbursements.